DETAILED ACTION
This Office action is in response to the Amendment filed on 02 December 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, on which claims 1-15 are readable, in the reply filed on 18 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to require the cooling chamber configured to be capable of cooling a fifth number of one or more substrates, wherein the fifth number “is  at least twice the number of substrates heated in one of the at least one process chamber”. However, the limitation recited in dependent claim 11 is confusing, since independent claim 1, from which claim 11 depends, requires the number of substrates loaded into the at least one process chamber to be larger than the number of substrates loaded into the cooling chamber. It is unclear how if the number of substrates loaded into the process chamber is required to be larger than the number of substrates loaded into the cooling chamber, the cooling chamber can be configured to be capable of cooling a fifth number of one or more substrates, wherein the fifth number “is  at least twice the number of substrates heated in one of the at least one process chamber”.
Dependent claim 3 requires “ the transfer machine is further configured to unload a fourth number of one or more substrates from the cooling chamber, and wherein the fourth number is larger than the second number”. However, claim 1 requires the transfer machine load a second number of one or more substrates into the cooling chamber. It is unclear how a larger number of substrates can be unloaded from the cooling chamber than have been loaded into the cooling chamber.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5-7, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claims 2, 3, and 11 are drawn to the number of substrates loaded or unloaded into the processing apparatus. However, none of the claims further limits the actual processing apparatus of independent claim 1, since neither claim recites an additional element of the processing apparatus of independent claim 1. Similarly, dependent claims 5-7 are drawn to the intended operation of the claimed processing apparatus, and do not require a further element of the processing apparatus. Therefore, claims 5-7 are not deemed to further limit the processing apparatus of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawabe et al., US 2015/0255257, of record.
Kawabe et al. disclose substrate processing apparatus, shown in Fig. 1. comprising: 
at least one process chamber 10 configured to heat substrates W; 
a cooling chamber 13 configured to cool the substrates W heated in the at least one process chamber 10; and 
a transfer machine 14/15 configured to transfer the substrates W, 
wherein the transfer machine 14/15 is configured to:
load a first number of one or more substrates W into the at least one process chamber 10 at once (since process chamber 10 contains five vacuum processing chambers 12, up to five substrates W can be loaded into process chamber 10 at once, see also paragraph [0074]: “A plurality of wafers W are simultaneously processed in the plasma processing apparatus 10.“); and 
load a second number of one or more substrates W, which have been heated in the at least one process chamber 10, from the at least one process chamber into the cooling chamber at once (after being processed in vacuum processing chamber 12, two substrates can be transferred at once into cooling chambers 13, see paragraph [0076]: “After the processing in the vacuum processing chamber 12 is terminated, the wafer W has a temperature raised by the plasma processing. The wafer W having the raised temperature is carried out from the vacuum processing chamber 12 and carried into the load-lock chamber 13 by the scalar robot 15. The vacuum conveyance chamber 11 side gate valve of the load-lock chamber 13 is closed, and a purge gas such as, for example, nitrogen gas, is introduced into the load-lock chamber 13 so as to develop the atmospheric pressure atmosphere in the load-lock chamber 13. In the present exemplary embodiment, the purge gas is used for cooling the wafer W.”), and
wherein the first number is larger than the second number.
With respect to claim 2, in the substrate processing apparatus of Kawabe et al., the transfer machine 14/15 is further configured to unload a third number of one or more substrates from the at least one process chamber, and wherein the first number is larger than the third number. Since only one substrates is process in each of the cooling chambers 13 at a time (see Fig. 2), the third number could be one. Hence the first number (5) is larger than the third number (1).
With respect to claim 4, in the substrate processing apparatus of Kawabe et al., the transfer machine 14/15 includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, as shown in Fig. 1.  
With respect to claim 5, in the substrate processing apparatus of Kawabe et al.,  the at least one high temperature substrate transfer arm 15 is configured to load the low-temperature substrate W into the at least one process chamber (the high temperature transfer arm 15 transfers the low-temperature substrate W from chamber 13 into vacuum processing chamber 12) and load the high-temperature substrate W into the cooling chamber 13 (the high-temperature transfer arm 15 then unloads the high-temperature substrate W from the vacuum processing chamber 12 and loads the high-temperature substrate W into the cooling chamber 13), and wherein the at least one low temperature substrate transfer arm 18 is configured to load the low-temperature substrate into the at least one process chamber, see Fig. 1.
With respect to claim 6, in the substrate processing apparatus of Kawabe et al.,  the at least one high temperature substrate transfer arm 15 is configured to load the low-temperature substrate W into the at least one process chamber (the high temperature transfer arm 15 transfers the substrate W from chamber 13 into vacuum processing chamber 12) and unload the high-temperature substrate W from the at least one process chamber (the high temperature transfer arm 15 then unloads the high-temperature substrate W from the vacuum processing chamber 12 and loads the high-temperature substrate W into the cooling chamber 13), and wherein the at least one low-temperature substrate transfer arm 18 is configured to load the low-temperature substrate W into the at least one process chamber, see Fig. 1.
With respect to claim 7, in the substrate processing apparatus of Kawabe et al.,  the at least one high temperature substrate transfer arm 15 is configured to load the high-temperature substrate W heated in the at least one process chamber into the cooling chamber and unload the low-temperature substrate cooled in the cooling chamber from the cooling chamber (the high temperature transfer arm 15 loads the high-temperature substrate W from the vacuum processing chamber 12 into the cooling chamber 13 and the high temperature transfer arm 15 is capable of unloading the low-temperature substrate from the cooling chamber 13 into a vacuum processing chamber 12), and wherein the at least one low temperature substrate transfer arm 18 is configured to unload the low-temperature substrate W cooled in the cooling chamber 13 from the cooling chamber 13, see Fig. 1.
With respect to claim 8, in the substrate processing apparatus of Kawabe et al., the at least one process chamber 12 includes at least two process chambers, and wherein the cooling chamber 13 is installed between the process chambers 12, as shown in Fig. 1.
With respect to claim 9, the substrate processing apparatus of Kawabe et al. further comprises: a transfer chamber 11/14 in which the transfer machine 15/18 is installed; as shown in Fig. 1, and a controller configured to perform a control such that an internal pressure of the transfer chamber is higher than an internal pressure of the cooling chamber, see paragraphs [0071]-[0076].  
With respect to claim 11, in the substrate processing apparatus of Kawabe et al., the cooling chamber 13 is further configured to be capable of cooling a fifth number of one or more substrates W, and wherein the fifth number of substrates W is at least twice the number of substrates heated in one of the at least one process chamber 10.  In so far as this claim is understood, since two substrates can be cooled in the cooling chamber 13 at the same time, the number of substrates cooled in the cooling chamber 13 is at least twice the number of substrates W (which is one) heated in one of the at least one vacuum processing chambers 12.
With respect to claims 12, in the substrate processing apparatus of Kawabe et al., a gas supply pipe 26 configured to supply a cooling gas and an exhauster 24 configured to exhaust the cooling gas are installed in the cooling chamber 13, as shown in Fig. 2.

Claims 1, 8, and 11 rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hashimoto et al., US 9,741,594, of record.
Hashimoto et al. disclose a substrate processing apparatus, shown in Fig. 1, comprising: 
at least one process chamber HP!-HP3 and PEB1-PEB3 configured to heat substrates W (see column 6, lines 21-37); 
a cooling chamber CP1-CP6 configured to cool the substrates W heated in the at least one process chamber (see column 6, lines 9-20); and a transfer machine 22 configured to transfer the substrates W, 
wherein the transfer machine 22 is configured to: 
load a first number of one or more substrates into the at least one process chamber at once; and 
load a second number of one or more substrates, which have been heated in the at least one process chamber, from the at least one process chamber into the cooling chamber at once, and 
wherein the first number is larger than the second number (see column 8, line 62, bridging column 9 to line26). When the substrate W is processed in the at least one process chamber PEB1, the cooling chamber CP1 is reserved for cooling of the processed substrate W. Therefore, when the substrate W is transferred by the transfer machine 22 from the at least one process chamber PEB1 to the reserved cooling chamber CP1, the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates loaded into the cooling chamber by using the transfer machine, since the cooling chamber is presently empty until processing of the substrate W is complete. 
With respect to claim 8, in the substrate processing apparatus of Hashimoto et al., the at least one process chamber PEB1 includes at least two process chambers PEB1 and PEB3, and wherein the cooling chamber is installed between the process chambers CP2 or CP5, as shown in Fig. 1. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al., US 2015/0255257, as applied to claims 4 and 9 above.
With respect to claim 10, although Kawabe et al. disclose that a controller is configured to perform a control such that an internal pressure of the transfer chamber 11 is higher than an internal pressure of the cooling chamber 13, see paragraphs [0071]-[0076], Kawabe et al. lack anticipation of the controller is further configured to perform a control such that a pressure difference between the transfer chamber 11 and the cooling chamber 13 is 10 Pa. However, it would have been obvious to the skilled artisan to optimize the pressure difference between the transfer chamber 11 and the cooling chamber 13 and clearly ascertainable through routine experimentation. Therefore, this limitation is not deemed to patentably distinguish Applicant’s claimed substrate processing apparatus from the known apparatus of Kawabe et al.  
With respect to claim 13, although Kawabe et al. disclose that the transfer machine 15/18 includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, as shown in Fig. 1, Kawabe et al. lack anticipation of the at least one high-temperature substrate transfer arm being made of a material having high heat resistance and low heat conductivity. However, it would have been within the purview of the skilled artisan to choose such a material for the high-temperature transfer arm, so prevent any further heating of the substrate W during the transfer process.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al., US 2015/0255257, as applied to claim 1 above, further in view of Tanaka et al., US 2005/0189070, of record.
Kawabe et al. is applied as above. Although Kawabe et al. disclose that substrate processing apparatus 10 is a plasma processing apparatus, and that the at least one process chamber 12 is a plasma etching chamber (see paragraph [0072]), Kawabe et al. fail to teach or suggest that the plasma processing apparatus 10 comprises a microwave oscillator configured to provide microwaves into the at least one process chamber. However, Tanaka et al. teach that a plasma processing apparatus is equipped with a plasma generating mechanism for supplying electromagnetic energy such as microwaves and RF waves to the processing chamber so as to generate plasma from the etching gas supplied to the processing chamber, see paragraph [0004]. Therefore, it would have been obvious to the skilled artisan that the plasma processing apparatus 10 of Kawabe et al. could comprise a microwave oscillator configured to provide microwaves into the at least one process chamber so as to generate plasma from the etching gas supplied to the processing chamber 12.

Examiner’s Comments
Features of an apparatus may be recited either structurally or functionally, (In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus " if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Purpose to which an apparatus is to be put and expressions relating the apparatus to its contents thereof during the intended operation are not significant in determining patentability of an apparatus claim. Ex parte Thibault 164 USPQ 666(PTO Board of Appeals 1969). Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims. In re Otto et al. 136 USPQ 456 (CCPA 1963)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Kawabe et al. disclose a transfer machine 15/18 that includes at least one high temperature substrate transfer arm 15 configured to transfer a high- temperature substrate W and at least one low temperature substrate transfer arm 18 configured to transfer a low-temperature substrate W, Kawabe et al. fails to teach or suggest a mapping sensor installed in the at least one low temperature substrate transfer arm 18. 

Response to Arguments
Applicant's arguments filed 02 December 2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 11 under 35 USC 112(b), Applicant has argued that support for claim 11 can be found in paragraphs [0049] and [0111]. Admittedly, in these paragraphs, it is disclosed that the CS 108 installed in the cooling chamber 204 can support four wafers 200, as illustrated in FIGS. 5A and 5B, that is, the CS 108 is configured to be capable of cooling at least twice (4 wafers) the number of wafers 200 (2 wafers) heated in the process chamber 201-1 or 201-2. However, independent claim 1 requires the number of substrates loaded into the process chamber must be larger than the number of substrates loaded into the cooling chamber. Since claim 11 recites that the cooling chamber is capable of cooling twice as many substrates than can be heated in the process chamber, does this mean that the number of substrates loaded into the cooling chamber must still be less than the number of substrates loaded into the processing chamber in accordance with the requirement of independent claim 1? The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. In light of the requirement in claim 1 that the number of substrates loaded into the process chamber must be larger than the number of substrates loaded into the cooling chamber, the limitation of claim 11 is confusing.
With respect to the rejection of claims 2-3 and 5-7 under 35 USC 112(d), Applicant has argued that support for the amendments to these claims can be found in paragraphs [0105]-[0107] and [0111] of Applicant’s specification. However, the issue is not support, these dependent claims fail to further limit the processing apparatus of the claim from which they depend. A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. Reciting a number of substrates or how the transfer arms operate is not a further limitation of the subject matter claimed. 
With respect to the rejection of the claims based on Kawabe et al., Applicant has argued that Kawabe is silent regarding a first number of substrates that the scalar robot / the wafer conveyance apparatus 15/18 loads into the vacuum processing chambers 12 at once is larger than a second number of substrates that the scalar robot / the wafer conveyance apparatus 15/18 loads into the load-lock chambers 13 from the vacuum processing chambers 12 at once. However, as noted in the rejection above, Kawabe et al. disclose loading a first number of one or more substrates W into the at least one process chamber 10 at once (since process chamber 10 contains five vacuum processing chambers 12, up to five substrates W can be loaded into process chamber 10 at once, see also paragraph [0074]: “A plurality of wafers W are simultaneously processed in the plasma processing apparatus 10.“); and loading a second number of one or more substrates W, which have been heated in the at least one process chamber 10, from the at least one process chamber into the cooling chamber at once (after being processed in vacuum processing chamber 12, two substrates can be transferred at once into cooling chambers 13, see paragraph [0076]: “After the processing in the vacuum processing chamber 12 is terminated, the wafer W has a temperature raised by the plasma processing. The wafer W having the raised temperature is carried out from the vacuum processing chamber 12 and carried into the load-lock chamber 13 by the scalar robot 15. The vacuum conveyance chamber 11 side gate valve of the load-lock chamber 13 is closed, and a purge gas such as, for example, nitrogen gas, is introduced into the load-lock chamber 13 so as to develop the atmospheric pressure atmosphere in the load-lock chamber 13. In the present exemplary embodiment, the purge gas is used for cooling the wafer W.”), and wherein the first number is larger than the second number. Furthermore, it has been well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus " if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
With respect to the rejection of the claims based on Hashimoto et al., Applicant has argued that Hashimoto is silent on that a first number of substrates that the transfer robot 22 loads into the heating units HP1-HP3 and PEB1-PEB3 at once is larger than a second number of substrates that the transfer robot 22 loads into the cooling units CP1-CP6 from  the heating units HP1-HP3 and PEB1-PEB3 at once. Hashimoto et al. disclose the transfer machine 22 is configured to load a first number of one or more substrates into the at least one process chamber at once; and load a second number of one or more substrates, which have been heated in the at least one process chamber, from the at least one process chamber into the cooling chamber at once, and wherein the first number is larger than the second number (see column 8, line 62, bridging column 9 to line26). When the substrate W is processed in the at least one process chamber PEB1, the cooling chamber CP1 is reserved for cooling of the processed substrate W. Therefore, when the substrate W is transferred by the transfer machine 22 from the at least one process chamber PEB1 to the reserved cooling chamber CP1, the number of substrates loaded into the at least one process chamber by using the transfer machine is larger than the number of substrates loaded into the cooling chamber by using the transfer machine, since the cooling chamber is presently empty until processing of the substrate W is complete. Furthermore, it has been well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus " if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Therefore, the amendments made to the claims are not deemed to patentably distinguish the claimed substrate processing apparatus from those of the applied prior art of Kawabe et al. and Hashimoto et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822